Cite as 2016 Ark. 237

                SUPREME COURT OF ARKANSAS
                                       No.   CV-15-958

                                                  Opinion Delivered   June 2, 2016

KENNY HALFACRE                                    PRO SE APPEAL FROM THE
                               APPELLANT          DENIAL OF PETITION TO
                                                  PROCEED IN FORMA PAUPERIS
                                                  [LINCOLN COUNTY, NO. 40CV-16-
V.                                                41]

                                                  HONORABLE JODIE RAINES
WENDY KELLEY, DIRECTOR,                           DENNIS, JUDGE
ARKANSAS DEPARTMENT OF
CORRECTION
                     APPELLEE                     SPECIAL MASTER APPOINTED.



                                        PER CURIAM

       On February 18, 2016, this court issued a per curiam order remanding the record to the circuit

court with directions to submit, within ten days, all relevant pleadings properly file marked and certified

by the circuit clerk in Halfacre v. Kelley, No. CV-15-958 (Ark. filed Nov. 20, 2015). Halfacre v. Kelley,

2016 Ark. 71. These pleadings included Kenny Halfacre’s petition to proceed in forma pauperis, the

affidavit submitted by Halfacre in support of his petition, the order denying the petition, and the

petition for a writ of habeas corpus. On April 14, 2016, this court ordered Ms. Cindy Glover, Circuit

Clerk of Lincoln County, to appear before this court and show cause why she should not be held in

contempt for failing to comply with this court’s order of February 18, 2016. Halfacre v. Kelley, 2016 Ark.
171. On May 5, 2016, Ms. Glover appeared before this court and entered a plea of not guilty. At that

time, the court advised Ms. Glover that this court would appoint a special master to make findings of

fact concerning this matter.
                                     Cite as 2016 Ark. 237

       We hereby appoint the Honorable John Mauzy Pittman as special master to conduct a hearing,

to make findings of fact, and to file his findings with this court’s clerk. On receipt of the special master’s

findings, we will render a decision in this matter.

       It is so ordered.




                                                      2